 294DECISIONSOF NATIONALLABOR RELATIONS BOARDLinkManufacturingCompanyandInternationalUnion,United Automobile,Aerospace, and Ag-riculturalImplementWorkers of America,UAW. Cases 7-CA-23912, 7-CA-23960, and7-RC-173882 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 6 March 1986 Administrative Law JudgeRobert A. Giannasi issued the attacheddecision.The Respondent filed exceptions, a supportingbrief,and an answeringbrief.The General Counselfiled cross-exceptions and a supporting brief thatalso answeredthe Respondent's exceptions.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefsand hasdecided to affirm the judge's rul-ings,findings,' and conclusions except as modifiedherein, and to adopt the recommended Order asmodified.We agree with the General Counsel that thejudge erredin failingto find that the Respondenthad violated Section 8(a)(1) of the Act by unlaw-fully creatingan impressionof surveillance.Thejudge found that on 12 September 1984 employeeJames Guthrie was called into the office of the Re-spondent's owner and president, George Linklater,who asked him howa union meetinghad gone theprevious day. The judge further found that Link-later told Guthrie that he knew that some 36 em-ployees had signed union cards. Under the circum-stances,we find that the Respondent violated theAct by unlawfully creating the impression that itsemployees' union activitieswere under surveil-lance.We also agree with the General Counsel that theremedy and Order should be amended to providefor interest on the backpay owed to Guthrie be-cause of his unlawfulsuspension.Finally,we agreethat the remedy and Order should direct explicitlythat all references to Guthrie's suspension be re-moved from hispersonnelrecords, and that he benotified in writing that this has been done and thatiThe Respondent has excepted to some of the ,fudge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsevidence of his unlawful suspension will not beused againsthim in any future personnelaction.2ORDERThe NationalLaborRelations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,LinkManufacturingCompany,OakPark,Michigan,its officers,agents, successors, andassigns, shall take the action set forth in the Orderas modified.1. Insert the following as paragraph 1(b) and re-letter the subsequent paragraphs."(b)Creating the impression among employeesthat their union activities are under its surveil-lance."2. Substitute the following for paragraph 2(a)."(a)Make employee James Guthrie whole forany loss of pay or benefits he may have sufferedbecauseof the Respondent'sunlawfulactionagainst him,as prescribedin FW. Woolworth Co.,90 NLRB289 (1950),plus interest as computed inFlorida Steel Corp.,231 NLRB 651 (1977)."3. Substitute the following for paragraph 2(c)."(c) Remove from its records and files any nota-tions dealing with the layoffs and suspension of theemployees found to have been discriminatedagainst herein and notify them in writing that thishas been done and that evidence of such unlawfulconduct will not be used in future personnel ac-tions."4.Substitute the attached notice for that of theadministrative law judge.2The General Counselrequests thatthe remedyinclude a visitatonalclause authorizing the Board,for compliancepurposes,to obtaindiscov-ery fromthe Respondent under the Federal Rulesof Civil Procedureunder thesupervisionof theUnited Statescourtof appeals enforcing thisOrder Under the circumstances of this case,we find it unnecessary toinclude sucha clauseAccordingly, we deny the GeneralCounsel's re-questAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union281NLRB No. 28 LINK MFG. CO.To bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engagein any of theseprotected concertedactivities.WE WILL NOT coercively interrogate employeesabout their union activities and those of other em-ployees.WE WILL NOT give you theimpression we arewatching your union activity.WE WILL NOT threaten employees with reprisals,including discharge, and loss of benefits if theyselect a union.WE WILL NOT promise employees benefits if theyreject a union.WE WILL NOTattempt toconvinceemployeesnot to participatein a Board election.WE WILL NOT convert temporary layoffs of em-ployees intopermanentlayoffs,suspend,or other-wise terminate or discriminateagainst employees inorder to preventemployeesfrom votingin a Boardelection, because they vote in an election, or to dis-courage unionactivities.WE WILL NOT in any other manner interferewith,restrain,or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL make employee James Guthrie wholefor any loss of earnings and other benefits plus in-terest resulting from his suspension.WE WILL place employees Culbertson, Chwas-tek, Jones, Petrey, and Elswick on a preferentialrecall list asof 13 August 1984 and treat them astemporarily laid-off employees subject to recallfrom that day forward when and if their formerpositionsor any other work for which they mightbe qualified becomes available. In the event thatthese employees would have been recalled, absenttheir unlawfulterminations,WE WILL make themwhole for anyloss of earningsor benefitsplus in-terestwhich they may have suffered as a result ofour unlawfulaction.WE WILL remove from our records and files anynotationsdealing with the layoffsand suspension ofthe employees found to have been discriminatedagainst andnotify theminwritingthat this hasbeen done and that evidence of such unlawful con-duct will not be used in futurepersonnel actions.DECISION295STATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge.Thiscase was tried on several different dates in April,May, and September 1985 in Detroit, Michigan. Thecomplaint alleges that LinkManufacturingCompany(the Respondent)violated Section8(a)(1) of the Act bymaking coercive statements and engaging in coerciveconduct prior to, and in connection with,a Board elec-tion which took place on 27 September 1984. The com-plaint also alleges that the Respondent violated Section8(a)(3) and (1) of the Act by discriminatorily convertingthe temporary layoffs of six named employees1to perma-nent layoffs so that they would be ineligible to vote inthe election and by discriminatorily disciplining and sus-pending employee JamesGuthrie*because of his unionactivities.Consolidated with the complaintcase(Cases 7-CA-23912 and7-CA-23960)is the representation case (Case7-RC-17388), which presents the issue of whether the 27September election was valid.No objections were filedto the election but several challenges were made to theeligibility of voters. After the resolution of certain chal-lenges, the RegionalDirectorissued a revisedtally ofballots which showed that 26 votes were cast against and25 votes for Charging Party Union, but that two chal-lenged ballots,those of employees Mike Culbertson andChris Chwastek, two of the employees whose layoffs hadallegedly been unlawfully converted from temporary topermanent, remained.Resolution of the challenges de-pends on the outcome of the complaint allegation involv-ing Culbertson and Chwastek.2The General Counsel and the Respondent filed briefswhich I received on 17 December 1985 and which Ihave read and considered.Based on the entire record,including the testimony ofthe witnesses and my observation of their demeanor, Imake the followingFINDINGS OF FACT1.JURISDICTIONAL MATTERSThe Respondent,a Michigancorporation, which main-tainsa facility in Oak Park,Michigan, admits that it is anemployer engaged in interstate commercewithin themeaningof Section 2(2), (6), and (7) of the Act.Charging Party Union (the Union)is a labor organiza-tion withinthe meaningof Section 2(5) of the Act.LINK MANUFACTURING COMPANYDeborah Syx, Esq.,for the General Counsel.James B. Perry, Esq. (Abbott, Nicholson, Quilter, Esshaki& Youngblood),of Detroit, Michigan, for theRespond-ent.TonyMartini,ofWarren,Michigan,for the ChargingParty.1The employeesareMichael Culbertson,Chris Chwastek,DonaldJones,Chris Venticinque,MillardPetrey,and GeorgeElswick.2 It does not appear that the other four laid-off employees voted in theelection.Jones testified that he did not vote because he was told it"would be a waste of time" This, of course,was inaccurate because, hadhe voted,his vote,like the others,would havebeen treated as a chal-lenged ballot. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent is engaged in the production of shaftsfor automobile engines and other motors.Its facility inOak Park consists of two adjoining buildings and a thirdfree-standing building separated from the other two by aparking lot. The facility is composed of six separate de-partments,including the grinding department which ishoused in the free standing building and employs abouthalf of the Respondent's approximately 50 employees.The grinding department contains about 32 grinding ma-chines.There are 25 in-feed or plunge grinders; 7 arethrough-feed machines.Not every machine is manned byan operator and in-feed or plunge grinders'work is moresophisticated than through-feed work.The Respondent is wholly owned by George LinklaterJr.who also serves as its president. Stanley Sikora is theplant manager and Joe Venticinque is the Respondent'sengineer and a supervisor within the meaning ofthe Act.Martha Collier serves as the Respondent's secretary andbookkeeper.In lateJuly 1984 employee Mike Culbertson contactedan official of the Union and obtained blank authorizationcardswhich he then distributed to fellow employeesduring lunch and other breaks at the plant.In some caseshe distributed cards and talked to employees on work-time. On 10 August 1984 the Union filed an election peti-tion with the Board. The Respondent received a copy ofthatpetitionabout 10 o'clock on the morning ofMonday, 13 August 1984.On Friday, 3 August, the Respondent laid off employ-ees Elswick and Petrey, two plunge or in-feed opera-tors.a Elswick and Petrey were among five in-feed oper-ators hired in July. Although Elswick was the leastsenior in-feed operator, two others had less senioritythan Petrey. Linklater admitted that these layoffs wereintended to be temporary.4On Tuesday, 7 August, the Respondent laid off Cul-bertson and two other employees who had signed cardsdistributed by him,Don Jones and Chris Chwastek.They were the least senior of the five through-feed oper-ators then employed, although there were some lesssenior in-feed operators in the grinding department whoaNeither Sikora, Petrey, nor Elswick testified in this proceeding andLinklater could not remember when Petrey and Elswick were laid offHowever, the Respondent's position statement states as follows "[Link-later] selected George Elswick and Millard Petrey to be laid off and di-rected Sikora to advise them of the layoff,before Sikora went on vaca-tionSikora told Elswick and Petrey that they would no longer beneeded on Friday, August 3, 1984" (G C Exh14 at 12 )4The above was Linklater's initial testimony Linklater later testifiedthat these layoffs were intended to be permanent This demonstration ofinconsistency was typical of Linklater's testimony and is an example ofwhy I found him to be an unreliable witness. However, I acccept his ini-tial testimony that the layoffs were temporary because it is compatiblewith other evidence in this case It also was given at a time when candorwas most likely because it was in response to a question by counsel forthe General Counsel before Linklater had an opportunity to reflect andchange his testimony to give a more self-serving answer in response to aquestion from his own counsel.My assessment of his demeanor while hewas testifying leads me to conclude that Linklater's admission during hisinitial testimony carried the ring of truth I therefore reject Linklater'sbelated attempt to show that the layoffs were permanentwere retained. They were notified of their layoffs by EdUroda whowas acting in Plant Manager Sikora's steadfor the week of 6 August while Sikora was on vacation.Uroda told each of theemployees,in separate conversa-tions, that their layoffs would be temporary. Accordingto Chwastek, Uroda said he would be "temporarily" laidoff, "he didn't [know] for how long; it might be a week;itmight be longer." According to Culbertson, Uroda re-sponded to his question concerning the length of thelayoff by stating that it would "only be for a week totwo weeks."Uroda also said,"We are low on through-feed work and there is some coming in from the heattreaters and it should only take a week or two, we willgive you a call." Jones'testimony is not quite as clear onthe temporary nature of the layoff, but it is nonethelesssupportive of that view of Uroda's remarks, especially asall three employees were laid off under the same circum-stances.According to Jones, Uroda told him that "possi-bly when things pick up" he would be recalled. Thesewitnesses were each candid and believable and their tes-timony was not disturbed on cross-examination.I there-fore credit their testimony. 5S In its brief the Respondent alleges that in the representation proceed-ing,which was held on 23 October 1984, Culbertson testified differentlyabout what Uroda had told him Although the transcript of the represen-tation case is a part of the record in this consolidated case, I asked theparties at the beginning of the trial to specify,during the trial, which partof the representation case transcript they wouldbe relyingonDespitethis request, counsel for the Respondent never specified,during the hear-ing, that hewould berelying on Culbertson's representation case testimo-ny and never confronted Culbertson with his prior testimony Thus, Cul-bertson was never asked to explain whether there was a conflict betweenhis present testimony and his testimony in the prior hearing.Nor wascounsel for the General Counsel given an opportunity to address the al-leged inconsistencyCounsel for the Respondent simply asked whetherCulbertsonhad testified in the representation proceeding and Culbertsonreplied that he hadIn considering the Respondent's allegation,I have reviewed the tran-script in the representation case. Having read and consideredCulbert-son's testimony in the representation case,Ifind no conflict or any otherreason to discredit his testimony before me,particularly in view of thefact that I was favorably impressed with his demeanor as a witness. Cul-bertson's testimony before me that Uroda told him the layoff would last afew weeks wasreaffirmed oncross-examination.He stated that Uroda"made it clear to me that [the layoff] was a temporary situation " In therepresentation case, Culbertson was asked by the union counsel who hadinformed him that he was laid off.Culbertson answered,"Ed Uroda. Asa matter of fact his wording was Mike,I'm sorry but at twelve thirty I'mgoing to have to lay you off I said for what,and he said because wehave no work " A followup question by the hearing officer yielded nosignificant elaboration and counsel for the Respondent did not ask anyquestions on the point Culbertson simply related how he was informedof the layoff,he did not purport to give the entire conversation betweenhim and Uroda There was thus no conflict between Culbertson's rathercurt summary response in the representation case and his more completeand detailed testimony before me Indeed,the entire focus of the questionabout the layoff in the representation case and a central purpose for theentire hearing was to determine whether Uroda was a supervisor andthus ineligible to vote in the election The hearing officer specificallystated several times during the representation hearing that he was awarethat unfair labor practice charges had been filed concerning the layoffs ofCulbertson and Chwastek, but that he was not going to take evidence onthat issueIn these circumstances,nothinginCulbertson's testimony inthe representation hearing can be viewed as inconsistent with his testimo-ny before me For these reasons and because his testimony before me wasreaffirmed on cross-examination,was the product of a witness with animpressive demeanor,and was compatible with that of twoother employ-ees laidoff atthe same time,Icannot discreditCulbertson's testimonybefore me LINK MFG. CO.Contrary to the testimony of Culbertson,Jones, andChwastek,Ed Uroda testified that he did not tell themen that their layoffs would be temporary. Neither didhe testify that he told them the layoffs would be perma-nent.He testified simply that Linklater did not tell himthe length of the layoffs,but told him only "to lay themoff, because of a shortage of work."eI do not credit Uroda's testimony insofar as it conflictswith that of the laid-off employees.Not only was theirtestimony essentially corroborative on this point, but itwas consistent with Linklater's admission that the layoffsof Petrey and Elswick several days before were tempo-rary.Because all five employees were sent the samelayoff letter on the same day,it is reasonable to infer thatall five were laid off under the same conditions. More-over,Uroda's testimony conflicts with Linklater's ontwo important points.Unlike Linklater,Uroda says noth-ing about his own advice to Linklater that there was awork shortage which led to Linklater'sdecision to layoff employees.Thisis significant because if,as I believe,and as Linklater testified,the decision was spawned by areport from Uroda that work was down,itmore likelywas the result of a temporary situation than a predeter-mined judgment.My view is reinforced because Sikora,the plant manager,was not present when the through-feed operators were laid off.He would undoubtedlyhave participated in a decision which called for perma-nent layoffs.Indeed,accordingto Uroda,Linklater saidnothing about the length of the layoffs.Secondly, Urodadid not corroborate Linklater's testimony that he was outof the office on the last 2 days of the week.This is a cru-cial point because it would have been very unusual thatUroda alone was in charge of the grinding departmentfor 2 days;he would undoubtedly have remembered andfirmly corroborated his boss on this point if that were so.Instead,Uroda testified that he"guessed"that Linklaterwas at the facility all week, although he was "not thatsure."In light of these conflicts and in the face of themutually consistent and credible testimony of the threeemployee witnesses,Icannot accept the testimony ofUroda or that of Linklater,who did not impress me gen-erally as a reliable witness,which might conflict with myfinding that the three through-feed operators were laidoff only temporarily.My finding is also supported by other evidence. Anemployee list dated 6 August contains the names ofPetrey and Elswick,thereby confirming that their lay-offs-at that point-were intended to be temporary. Inaddition,documentary evidence shows that,inpastyears,most laid-off employees were actually recalled.Indeed, Linklater admitted that it was unusual to havepermanent layoffs.Moreover,documentary evidenceshows that,after the election,the Respondent not only6Linklater did not initiate the layoffs.According to Linklater, Urodaand another employee, approached him and told him "there was notenough through-feed work to last through the day."Linklater then toldUroda to lay off three of the five through-feed operators.AlthoughUroda was not a supervisor within the meaning of the Act,he was,during the week in question,acting plant manager and was specificallyauthorized to lay off employees.Because he had conferred with Linklaterimmediately before implementing the layoffs,his remarks to the laid-offemployees are not only authoritative but carry a special persuasive force.297hired new plunge grinders but also increased significant-ly the number of temporary employees it utilized.Sever-alemployee witnesses credibly testified that many ofthese temporary employees also did through-feed work.Aftersome reluctance,Linklater himself testified thattemporarieswere utilized for through-feed work. Therecord also shows that,inOctober, the Respondentbegan running a second shift.And documentary evi-dence shows that,in September and October,there wasa dramatic increase from the prior 2 months in work per-formed for a company called Condomatic,forwhich,Linklater testified,theRespondent performs"throughfeed grinding only." Thus, the evidence is really over-whelming that the layoffs of employees Petrey,Elswick,Culbertson,Jones,and Chwastek were originally intend-ed to be temporary and, under normal circumstances,would have remained temporary.However,in letters postmarked"pm," 13 August 1984and dated 7 August,Linklater told the five temporarilylaid-off employees named above that their layoffs werepermanent, citing the loss of work from certain namedcompanies as the reason.The letters read as follows:LinklaterManufacturing Company has been experi-encing a continuing cutback in orders.This hasbeen due to our company's inability to successfullycompete for work from Roper,Robbins and Myersand other customers.Additionally,Ford recentlyinformed us that they would begin performing twoof our best jobs in house by the end of this month.Unfortunately,these cutbacks in orders have forcedus to reduce our work force.We regret to informyou that you will be laid off August 7, 1984, andthatwe expect this layoff to be permanent.Pleasebe sure to remove any of your personal belongings,including tools, from our premises as we cannot beresponsible for them.Your final paycheck will bemailed to you on August 15, 1984.B. The 8(a)(1) Violations Against EmployeesCulbertson,Kish, and DiPernaSometime in June 1984 before Culbertson initiatedunion organizing activities, he had a conversation withPlantManager Stan Sikora. According to Culbertson'suncontradicted testimony, which I credit, he was sched-uled to work overtime and asked Sikora if he could bereleased early because he needed to go to his bank.Sikora stated that the Respondent needed people to workovertime and get production out. He also stated that theRespondent would start cracking down on people whodid not want to work overtime. Culbertson then re-marked that this was why he thought the employeesshould have a union "around here." Sikora responded,"if the old man [referring to George Linklater, the Re-spondent's owner and president] hears you saying thingslike that" it would be the "quickest way for you to loseyour job." Culbertson repeated the conversation to a"few" other employees.Sikora's remarks were clearly unlawful. They threat-ened retaliation for even talking about forminga union.The Respondent's assertion that the remarks were not 298DECISIONSOF NATIONALLABOR RELATIONS BOARDtaken seriously is not supported by the record.Culbert-son answered a leading question to that effect by stating,"not really,"and then mentioning that he did take seri-ously the Respondent's attitude on overtime.Moreover,Culbertson thought seriously enough about the remarksto repeat them to other employees.In any event,the lawproscribes threats of retaliation because of their tendencyto coerce without regard to the subjective views of par-ticular employees given in response to questions at aformal hearing months after the events.SeeHendrix MfgCo. v. NLRB,321 F.2d 100,105 (5th Cir.1963).Uncontradicted testimony also establishes that Sikoraapproached employee Robin Kish at his work stationsometime in August 1984.Sikora asked Kish how he"felt about the union."Even though Kish had signed anauthorization card,he responded that he"didn't see thatitwould do me any good."Sikora responded that theemployees should be sure of what they were doing be-cause supporting a union was a "big step."Sikora statedthat he,Sikora,"didn't like"the idea of a union and healso stated that Linklater would not"tolerate"a union"being in his shop."He also stated that selection of aunion"would be a mistake because we wouldn't benefitfrom it."Considering all the surrounding circumstances, I findthat Sikora's interrogation was unlawful.Sikora did notstate any lawful purpose for the questioning and gave noassurances against reprisal.Indeed,he intimated the op-posite because he said that President Linklater would not"tolerate"a union.He also said that forming a unionwould be a"mistake."These additional remarks clearlyindicated the Respondent's displeasure towards one whowould answer that he thought favorably of the Union.So far as the record shows, Kish was not known to be anopen union supporter. Indeed,Kish responded ambigu-ously to the question even though he had just recentlysigned a union authorization card.Finally,Sikora, notKish,initiated the conversation about the Union. Thus,the question by a high official of the Respondent was co-ercive in that the employee might well believe that, if heanswered that he favored the Union,the informationcould be used for future discrimination.According to further uncontradicted testimony,Sikoraalso approached employee Jeff DiPerna at his work sta-tion sometime in mid-August. Sikora asked if DiPernahad signeda "UAWcard." DiPerna gave a noncommit-tal response and simply told Sikora that he had previous-ly belonged to the Union but had lost his job and had a"bad experience."DiPerna had in fact signed a unioncard about 2 weeks before.This interrogation was likewise unlawful.There wasno lawful purpose for the question and no assurancesagainst reprisal given by Sikora.DiPerna gave a non-committal response even though he had in fact signed acard.There was no evidence that this was a friendly ex-change and the plant manager,the second highest man-agement official with the Respondent,initiated the con-versation about the Union.Thus, here again,in all thecircumstances,Sikora'squestioningwas coercive andviolative of the Act.Sometime in August or September,prior to the Boardelection,Linklater made some threats to employee JeffDiPerna.DiPerna testified that he requested that Link-later sign a document for him in connection with a homeloan application.LinklatertoldDiPerna that he wouldsign the document but that he did not like"thisUnionidea."Linklater said that there were longtime employeeswho "could lose their jobs because of the Union."I credit DiPerna's testimony.He impressed me as anhonest and candid witness whose testimony survivedcross-examination.He was testifying under subpoena andwas considered by Linklater to be on leave of absencewhen he testified.Linklater,on the other hand, did notspecifically deny the above conversation took place al-though he did generally deny threatening employees.More importantly,as is discussed more fully elsewhere inthis decision,Linklater did not impress me as a reliableor credible witness.Based on my credibility determination,Ifind thatLinklater's remarks to DiPerna amounted to a threat ofretaliation against employees for supporting the Union.Linklater's suggestion that employees would lose theirjobs because the Union was not based on any economicconsiderations or matters outside of the Respondent'scontrol.Indeed,his expression that he did like the ideaof a union made it clear that it was his own attitudetoward the Union which would cause the employees tolose their jobs.And, as owner and president of the Re-spondent,he had the power to implement his sugges-tions.Linklater's remarks were thus coercive and viola-tive of the Act. SeeNLRB v. Gissel Packing Co.,395U.S. 575,619 (1969).C. TheDiscriminatoryLayoff ChangesThe General Counselcontendsthat the five layoffs of3 and 7 Augustwere changed from temporary to perma-nent becauseof the adventof union activities.The Gen-eral Counselcontends that the change was made after re-ceipt of the Union's election petitionand that the Re-spondent seized onthis opportunitytomake sure thatCulbertson,who wasknown to favora union,and fourother potential union voterswould not votefor a unionin the upcoming election. More specifically, the GeneralCounselcontendsthat the 13 August layoffletterswerewritten and mailed afterreceipt ofthe electionpetition.The evidenceestablishes that the election petition wasreceived at 10 a.m. on 13 Augustand that thelayoff let-ters were postmarked"pm" 13 August.The Respondentcontends,based on the testimony ofLinklaterand his secretary,Martha Collier,that the 13August layoffletterswere signed before the election pe-titionwas received on the morningof 13August andwere given to the postman as he left the Respondent's fa-cility.I rejectthiscontention because Ido not credit thetestimonyof Linklater and Collier. First of all,I foundLinklateran unreliable witness who was ambiguous, con-tradictory,and evasive in parts of his testimony. I alsobelieve that Collier,who admitted to having discussedthismatter withLinklaterbefore testifying,was guidedby an interest in supporting the testimony of her boss.Secondly,their testimonyconflictedon a very significantpoint.Linklatertestified that he dictated the letters on 8or 9 August; Collier testified that theywere submitted to LINK MFG. CO.her in handwritten form.Nor is their overall testimonyplausible.The two plunge grinders had been laid off on 3August.Why would Linklaterwait 10 days to send let-ters to them confirming the layoffs,date the letters 7August and state that"You will be laid off August 7."The same question must be asked about the other layoffswhich had been implemented on 7 August.Moreover, ifthe letters were dictated or drafted on 8 or 9 August,why would the letters say the employees"will be laidoff?" In addition,while it is unnecessary to go into de-tails concerning the whereabouts of Linklater on Thurs-day and Friday,9 and 10 August,his testimony that hewas gone from the office from noon Thursday toMonday morning and thus could not sign the layoff let-ters that week does not ring true.His plant manager wason vacation that week and Linklater testified that usuallyeither he or Sikora-the only two supervisors in thegrinding department-was always present atthe facility.It does not seen likely that he would leave the plant inthe hands of an employee,Uroda,for such a long periodof time. Indeed, Uroda could not even corroborate Link-later on this point.For all these reasons, I reject the tes-timony of Linklater and Collier and find not only thattheir testimony is untruthful but that the truth is the op-posite of their story-the layoff letters were written andmailed after receipt of the election petition. SeeNLRB v.Walton Mffg. Co.,369 U.S. 404, 408 (1962).'Because the evidence clearly and unequivocally showsthat the five employees laid off on 3 and 7 August weretemporarily laid off,the fact that their layoff letters senton 13 August changed those layoffs to permanent raisesthe question why thiswas done.The most obviousreason is the receipt of the election petition that sameday. Linklaterand Sikora were admittedly"quite sur-prised"at receipt of the petition.Sikora knew of Cul-bertson's view that it would be a good idea to have aunion in the plant and he threatened Culbertson that for-mation of a union would result in discharge.This expres-sion of antiunion animus was not isolated.Itwas exhibit-ed many times thereafter by both Sikora and Linklaterwho impressed me as being particularly concerned aboutthe possibility of a union in his facility.Indeed Sikorasaid that Linklater would not "tolerate"a union. Theevidence of animus both before and after receipt of thepetition convinces me that such animus existed when the4The General Counsel makes an argument in her brief that the layoffletterswere postmarked 1 p.m. and that this means they were not givento the mailman on the morning of 13 August when he delivered thenotice that an election petition was filed because he would not havereached the post office until after 2 p.m. She refers to two of the enve-lopes enclosing the letters received in evidence.However,those enve-lopes indicate only that they were postmarked"pm," not that they weremarked with any particular time. There was no testimony concerning thePostal Service's policy in time stamping envelopes and I have been ad-ministratively advised that the Postal Service does not stamp envelopesas to the hour but refers only to "pm"or "am."Thus,the stampmarkwhich indicates that the layoff letters were mailed after noon "pm" on 13August is consistent both with the contention of the General Counselthat the letters were mailed after receipt of the election petition and ofthe Respondent that the letters were given to the mailman at the sametime he delivered the letters notifying the Respondent of the election pe-tition.Accordingly,while I have no doubt that the letters were mailedafter receipt of the petition,I do not rely on the General Counsel's spe-cific argument relating to an alleged 1 p.m. time stamp on the envelopes.299petition was received and that it motivated the Respond-ent's precipitous change ofthe layoffsfrom temporary topermanent.The timing of the change reinforces the find-ing I make that the change was discriminatorily motivat-ed.8The Respondentmay, of course,escape the natural in-ference of discrimination establishedby the above evi-dence.But it has the burden of showing that the changeof the temporary layoffsto permanent would have takenplace even in the absence of the unionactivity.As theBoard has stated,a respondent"cannot carry this burdenmerely by showingthat it also had a legitimate reasonfor the action,but must'persuade'that the action wouldhave taken place even absent theprotected conduct 'by apreponderanceof the evidence."'Centre PropertyMan-agement,277 NLRB 1376 (1985).The Respondent hasnot carrieditsburden persuasively. It presented muchevidence-based primarily on the oral testimonyof Link-later-that its work was down.I cannot accept this testi-mony becauseof Linklater's unreliability as a witness.9More precisely, none of Linklater's testimony focuseson the important issue here:What happenedbetween 7and 13August toturn temporarylayoffsinto permanentlayoffs? The date 7August wasa Tuesday.Sikora wason vacationthatweek and Linklater,according to hisown testimony,was not at the plant afterThursday noonand was occupied through Sunday with a golf tourna-ment.Indeed,because Linklatertestifiedhe dictated theletterson 8 or 9 August,whateverprecipitated the9 Although several of the laid-off employees had signed cards and en-gaged in union activities,it is unnecessary to the finding of discriminationthat the Respondent specifically knew of the union activities of each ofthe discrimmatees.It is sufficient that it knew of or suspected Culbert-son's involvement and knew of the filing of the election petition and re-acted to purge itself of possible prounion supporters.The Respondent'sreaction was thus in the nature of a "power display"in response to theadvent of the Union and was unlawful without regard to specific knowl-edge of the prounion activities of particular employees.SeeMajesticMolded Products v. NLRB,330 F.2d 603, 606 (2d Cir. 1964);NLRB Y.Rich's Precision Foundry,667 F.2d 613, 628 (7th Cir. 1981). See alsoARALeisure Servicesv.NLRB,782 F.2d 456 (1986) ("It is reasonable to con-clude that[the employer]simply seized the moment to wipe out a pocketof suspected union support without waiting for actual confirmation thateach employee discharged actually supported the Union.")9Linklater testified that he knew in mid-July that he was losing workfrom Robbins, Meyers,and Roper and that certain work from Ford, hismajor customer,was being delayed.He supposedly learned of this in con-versationswith purchasing agents.Yet he hired several employees inJuly, including one on 31 July,and none of the documentary evidencesubmitted supports his testimony.Purchase order forms submitted by theRespondent simply confirm that orders were placed for work to be per-formed through a certain date.Therewas no documentary evidence indi-cating a loss of business or establishing the dates or reasons for the loss.Indeed there was documentary evidence showing that work for Robbins,Meyers, and Ford continued and that the Ford work increased substan-tially later in the year.The workforCondomatic-which involvedthrough-feed grinding-actually increased dramatically after the Augustlayoffs.Furthermore, the record also shows that,after the layoffs, theRespondent hired more plunge grinders and utilized more temporary em-ployees to perform through-feed work.Ironically, in an attempt to securea better deal from Ford, Linklater,in a November letter to Ford officials,told them that he needed more money because he was going to have topay more to his employees due to "added costs of a union contractwhich is now being negotiated withthe UAW."This not only was nottrue, as Linklater admitted at the hearing,but Linklater had workedmightily to prevent this eventuality from occurring. In these circum-stances, I cannot accept Linklater's explanation for his conduct relatingto the layoffs. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDchange would have had to take place on 7 or 8 August.Nothing in the record even remotely suggests that somebusiness or economic event caused the Respondent tomake the change inthe layoffsafter7 August. The Re-spondent's evidence is simply not susceptible to any in-terpretationwhich wouldexplain a change in position inthe natureof the layoffs. The one event that did occur,of course,between the announcementof temporary lay-offs and their change by letter into permanentlayoffswas the receipt of the election petition.In these circum-stances, I find that the Respondent has failed to showthat the layoffswould havebeen changed from tempo-rary to permanent in the absence of union activities.The complaint also allegesthatChrisVenticinque'slayoff,like the otherfive,was changed from temporaryto permanent for discriminatory reasons.The evidenceshowsthat Venticinque,a toolmaker who signed an au-thorizationcard giventohim by Culbertson on 3August,was laid offon 15 August.He was sent a layoffletter on 16Auguststatingthat his layoff waspermanent.Accordingto the uncontradicted testimony of employeeJamesGuthrie, Joe Venticinque,the Respondent's engi-neer and a supervisor within the meaning oftheAct,told Guthrie that Chris,his son,had gotten into an argu-ment with a fellow employee about the Union and waslaid off the same day.Thiswas theonly recordevidenceconcerningChrisVenticinque's layoff because neitherChrisnor Joe Venticinquetestifiedin this proceeding.The GeneralCounsel asserts thatVenticinque's layoffwas "in effect'converted"'to permanent at the outsetbecause hislayoff would have beentemporary "in theabsence of the organizing campaign."I disagree. In theabsence of any evidence concerning the natureof Venti-cinque's layoff,Icannot make such a finding. Indeedwhat littleevidenceIhaveon this point suggests thatVenticinquewas terminated for gettinginto a fight.There isno evidence that he was treated differently thanother nonunion employeeswho may havebeeninvolvedin fights.The General Counsel neveralleged that thelayoff itself-the termination-was unlawfully motivated.The only notification to Venticinquethat appears in therecord shows that he was permanentlylaid off.Unlikethe other five layoffsconsideredabove,there was no sig-nificant intervening cause-receiptof theelection peti-tion-between Venticinque's layoff and the confirmationletter.In these circumstances,Ifind that the GeneralCounsel hasnot proved by a preponderance of the evi-dence thatVenticinque's original layoff was temporaryand that itthereafterwas converted to permanent fordiscriminatory reasons.D. The8(a)(1) and(3) ViolationsCommittedAgainstEmployee GuthrieEmployee JamesGuthriewas a veteran employee whohad workedfor theRespondent since 1976.He was amachine repairman.He had had a poorattendance andtardinessrecord throughout his employment,but it hadbeen toleratedwithout disciplinaryaction or writtenwarnings until the advent of the union campaign inAugust 1984.10On 24 August Linklatergave Guthrie a written warn-ing for absenteeism,tardiness, and leavingwork early.Thiswas the first written warning issued toGuthrie forabsenteeism or tardiness.LinklatertoldGuthrie that hewould haveto take some actionifGuthrie did not"straighten up."" tIn early September,Linklaterloaned $150toGuthriein cash.Linklaterhad a policy of lending employeesmoney and he does not deny that he did lend money toGuthrieon this occasion.He had loanedGuthrie moneyin the pastwhich Guthriehad always repaid.Shortlyafter the September loan, however,Linklater told Guth-rie that hecould forget about repaying the loan if he didnot show up to vote in the election on 27 September.' aOn 11 SeptemberGuthrie attendeda union meeting atCulbertson'shouse.The next dayhe was called intoLinklater'soffice.Linklaterasked him how the meetingwent.He also said that he knew that some 36 employeeshad signed union cards and askedGuthrie the identity ofthe union organizers.He also askedwhy Guthrie wanteda union.Guthrie gavean ambiguousreply.Linklater alsotold Guthriethat he would make it impossiblefor Guth-rie to drawunemployment benefits although he did notdirectly threaten a layoff.The meeting lasted over one-half hour.' 3Also on 12 September, apparently in a separate con-versationwithLinklater,Guthrie complained aboutbeing"harassed"by Plant Manager Sikora and anotheremployee about his allegedly being a union organizer.Linklaterpromised to talk to Sikora and the other em-ployee about this matter.Linklater conceded that thisconversationtook place.I do not credit Linklater's fur-ther testimonythat thiswas the only conversation hehad with Guthrie about the Union.Guthrie also credibly testifiedthat,on three or fourseparate occasions during the election campaign, Link-later calledGuthrie into his officeand asked him which10Guthrie conceded that he had participated in one meeting in whichmanagement officials,Linklater and Sikora, had told him to improve hisattendance record.The date and details of this meeting are unclear.Guthrie also conceded that Sikora may have mentioned his attendancerecord to him "a couple"of times.i iThe General Counsel alleges that, during this conversation, Link-later told Guthrie that Guthrie's tardiness and warning could be "over-looked"if there were no union at the facility Although Guthrie did testi-fy to this effect, his testimony was ambiguous,in response to a leadingquestion and not placed in context.Moreover, Guthrie stated that "[a]tthat point I had straightened out." This was unlikely because he had justreceived the warning.Although something of the sort probably was saidtoGuthrie,Guthrie's testimony on this particular point is insufficientlyprecise for me to make the finding suggested by the General Counsel.12Guthrie's testimony on this point was straightforward and candid. Icredit his testimony over Linklater's denial that he conditioned the repay-ment of the loan on Guthrie's not voting in the election As I have indi-cated previously in this decision, I found Linklater to be an unreliablewitness1aOn this point Guthrie,who had vision and reading problems, hadhis recollection refreshed by having his pretrial affidavit read to him.Guthrie credibly affirmed that his affidavit was true in this respect. Histestimony on this point survived vigorous cross-examination. I am con-vinced that he was an honest witness whose testimony on this point, eventhough it consisted primarily of adopting his written and sworn pretrialaffidavit,was far more reliable than Linklater's denial LINK MFG. CO.employees had signed union authorization cards. Guthrierefused to give Linklaterthe namesof the cardsigners.Linklater also told Guthrie that if the Union succeededin gainingrecognition, he would stop loaning money toemployees. I do not credit Linklater's denialsthat he en-gagedin these conversations.In conversations with Guthrie during the 2 days priorto the election, Linklater told Guthrie that he should notvote in the election and that he wanted Guthrie not tocome to work the day of the election and to go fishing.Guthrie reported to work on 27 September, the day ofthe election.14 ThroughoutthemorningLinklater fol-lowed Guthrie around and asked him to leave. Guthriestated that he could not afford to take the day off, butLinklater responded that he should not worry about it.Despite Linklater's efforts,Guthrie voted in the elec-tion.1 sOn Saturday, 29 September, a number of employeeswere scheduled to work. Several, including Guthrie, didnot report for work. On Monday, 1 October, Linklaterissued Guthrie a 1-weeksuspensionfor missing work onSaturday. Linklater called Guthriea "gutless son-of-a-bitch" for voting the previous Friday.He alsostated thathe was going tomakeit impossible for Guthrie to workfor the Respondent.Here again,I credit Guthrie's testi-mony and reject Linklater's denial that he called Guthriea "gutless son-of-a-bitch" based on my assessment of thereliability and demeanor of both men as witnesses beforeme.Based on my credibilitydeterminations,Ifind thatLinklater,on severaloccasions,interrogatedGuthrieconcerning his and other employees' union activities. Inall cases the questioning took place in Linklater's office,the locus of ultimate authority in the plant. There was nolawful purpose given for the questioningand no assur-ances against reprisals.Indeed, Linklater threatened re-prisals-cutting off the informal loan program and fight-ing unemployment benefits in the event of layoff. In allthe circumstances, such interrogations were violative ofthe Act.Linklater also threatenedreprisals,as I have indicated.He threatened that if the Union won recognition, hewould stop his informal policy of making loans to em-ployees.He also threatened that he would fight unem-ployment benefits for Guthrie. At this point other em-ployees had been laid off and, even though no directthreat of layoff was made to Guthrie, Linklater's com-ments implieda layoff. In context, Linklater implied that,ifGuthrie did not cooperate and support Linklater in theelection, the Respondent would contest unemploymentbenefits in the event of Guthrie's layoff. These state-mentsare unlawful threats of reprisal based on unionconsiderations.Linklater also promised benefits. Thus, he told Guthriethat Guthrie's $150 loan would not have to be repaid if14The electionwas tobe held from11 a.m. to noonat theRespond-ent's plant.'5Guthrie's credible and straightforwardtestimonyin this respect iscorroborated by employee DiPerna who testified that Linklater was fol-lowingGuthrie on election dayand stated that somethingabout Guthriemade him nervous. I therefore reject Linklater'sdenial thathe followedGuthrie orattemptedto get Guthrie not to votein the election.301he refused to vote in the election. Thiswas an unlawfulpromise of benefit based on unionconsiderations.The evidence also shows that, on severaloccasions,Linklater attempted to get Guthrie not to vote in theBoard election. The inference is clear that he used hisauthority as an employer to coerce Guthrie onthese oc-casionsnot to vote. In the context of the other unfairlabor practices committed by Linklater, this conduct alsoconstitutes a violation of Section 8(a)(1) of the Act.The General Counsel alsoallegesthat both the 24August warning and the 1 Octobersuspensionwere vio-lative of the Act because they werebased on discrimina-tory considerations.Although the 24 Augustwarningwas issuedafter the receipt of the election petition andthe unlawful conversion of the grinding department lay-offs,I cannotconclude that the warning was issued fordiscriminatoryreasons.The record revealsno reasonwhy Linklater would focus on Guthrie on 24 August asa union leader or adherent. It was not until mid-Septem-ber that Linklater began focusing on Guthrie as a foil forhis antiunion efforts.He even gave Guthrie a loan inearly September after the warning letter wasissued. It isconceded that Guthrie's attendance record was poor. Al-though the Respondent tolerated Guthrie's poor recordfor many years and it was not Linklater's policy to issuewarning letters to employees, in the absence of specificknowledge of Guthrie's union activities or a reason forthe Respondent to focusits antiunion animus on him, Icannot find a violation here.I am well awareof the Re-spondent's blunt andantiunionconversion of temporarylayoffs to permanent just a few days before Guthrie'swarning. But that actionwas a generalreaction to theadvent of union activities and not focused on any par-ticular individual, except perhaps Culbertson, who wasknown to have suggested a union. Thus, on that occa-sion,the Respondent made a power move to blunt theunion drive at its inception by cutting off employeesfrom the eligibility list. But that action doesnot explainwhy it would focus on Guthrie 2 weeks later by keepinghim on the rolls and simplyissuing him a warningletter.Thus, although the questionis a closeone, I do not be-lieve that the General Counsel has shown persuasively,by a preponderance of the evidence, that the 24 Augustwarning was issued for discriminatoryreasons.The 1 Octobersuspensionis a different matter. By thattime Linklater was well aware of, or at least suspected,thatGuthrie was a leading union adherent. Indeed, hehad questioned Guthrie about his union activities andthose of other employees, had threatened him with re-prisals and promised him benefits. He had tried to pre-vent him from voting in the Board election and, whenGuthrie voted anyway, he called Guthriea "gutless son-of-a-bitch." Ironically, it took plenty of guts for Guthrieto defy Linklater and exercise his right to vote. Thatstatement by Linklater was made at the time hesuspend-ed Guthrie allegedly for missing work on Saturday. Inthese circumstances, the evidence is overwhelming thatthe Respondent suspended Guthrie on 1 October for hisknown or suspected union activity.The Respondent contends that Guthrie would havebeen suspended for missing work on Saturday even in 302DECISIONSOF NATIONALLABOR RELATIONS BOARDthe absence of union considerations.I reject that conten-tion.Several other employees missed work that Saturdaybut there is no evidence that they were punished or dis-ciplined in any way. Moreover, the credible evidenceshows that Linklater attempted to get Guthrie not towork on Friday-anormalworkday. Guthrie actuallymissed work on Saturday which was not a normal work-day, although it is true that he was advised late Fridayafternoon that he would be expected to work on Satur-day. It is unrealistic to believe that Linklater, if he meantto discipline an employee for missing work on a Satur-day, in the absence of union considerations,would havereferred to the employee, as he did, as a "gutless son-of-a-bitch" and threatened to make it impossible for him towork for the Respondent.In explaining Guthrie's suspen-sion,Linklater also testified that Guthrie's "attitude waschanging considerably."When viewed in the context ofLinklater's concern over Guthrie's union activities, thesecommentsbelie a discriminatory motive. This evidence isfar more significant than the fact that Guthrie had a poorattendance record. The Respondent had tolerated Guth-rie's poor attendance record for years. It was only afterthe onsetof the Union and after Guthrie's defiance ofLinklater by voting in the Board election that his attend-ance record became intolerable.In these circumstances,the Respondent has failed to rebut the inference of dis-crimination.SeeCentrePropertyManagement,supra. 16E. Resolutionof the Election IssuesThe votes of two employees, Culbertson and Chwas-tek, are outcome determinative. They are entitled to voteif they are deemed on temporary layoff with a reasona-ble expectation of recall. SeeAtlasMetal Spinning Co.,266 NLRB 180 (1963).The evidence herein clearly shows that Culbertson andChwastek were temporarily laid off on 7 August. Their16After I had elicitedfactswhich occurredsubsequentto the comple-tion of Guthrie's suspension in order to obtain a full picture of his em-ployment history,counsel for the GeneralCounsel movedto amend thecomplaint to addto the Guthrieallegationsthat hewas unlawfully laidoff following the end of his suspension.I denied the amendment at thehearing and I reaffirm that denial hereThe motionwas made at thesecond session of the hearing after a 6-week extension of time had beengranted because someof the General Counsel'switnesses had not an-swered their subpoenas.The originalcomplaint allegations involvingGuthrie only challenged the legalityof thesuspensionIn fact the com-plaint seeks backpay forGuthrie only "from thedate of his suspension tothe date of his layoff" No new or previouslyunavailable evidence wascited as a reason for the amendmentwhich Isuspect was made on thespur of the moment without consultationwith the Regional Director orconsiderationof the extent of the pretrialinvestigation.Moreover, therewas no assertion thatany of theRespondent's layoffsduring 1984 wereunlawful in and of themselvesThe complaintissue relating tothe August1984 layoffswas that they were made permanentfor unlawfulreasons ItappearsthatGuthrie's layoff was temporarybecausehe was recalledabout a month later.Thus, there could be no contention that his layoffwas made permanent.Further,the amendment was made deep into theGeneral Counsel's case at a time when the Respondentwould have hadto completely change the focus of itsdefense.An amendmentat such alate stage of the proceedingwould haveunduly prolonged the hearingand injected issues inconsistentwith the General Counsel's theory of thelayoff phaseof thecase.Accordingly,Imustconclude thatthe motion toamend was not timely made and,if granted,would have prejudiced theRespondent.In any event, itwould haveraised issuesthat were not suffi-ciently related to the remainingcomplaintallegationsto be tried togetherwith them in the instant case.layoffs were changed to permanent several days later fordiscriminatory and unlawful reasons.In the absence ofsuch unlawful action, Culbertson and Chwastek wouldhave been considered by the Board to be temporarilylaid off and eligible to vote. I therefore conclude thatCulbertson and Chwastekwere eligible tovote in the 27September 1984 election and their ballots should beopened and counted. The Regional Director shouldthereafter prepare a new revised tally of ballots and cer-tify the results of the election.CONCLUSIONS OF LAW1.By coercively interrogating employees about theirunion activities and those of other employees, threaten-ing reprisals, including discharge, and loss of benefits ifthe employees selected a union,promisingbenefits if em-ployees rejected a union, and attempting to convince em-ployees not to participate in a Labor Board election, theRespondent has violated Section 8(a)(1) of the Act.2.By converting the temporary layoffs of employeesMichael Culbertson, Chris Chwastek, Donald Jones, Mil-lard Petrey, and George Elswick to permanent layoffs toprevent their being eligible to vote in a Board electionand generally to discourage union activities,theRe-spondent has violated Section 8(a)(3) and (1) of the Act.3.By suspending employee James Guthrie for 1 weekbecause of his union activities, the Respondent violatedSection 8(aX3) and (1) of the Act.4.The above violations of the Act are unfair laborpracticeswhich interferewith interstate commercewithin the meaning of Section 2(6) and(7) of the Act.5.The Respondent has not otherwise violated the Act.6.Employees Michael Culbertson and Chris Chwastekwere on temporary layoff at the time of the election and,absent the Respondent's discriminatory treatment ofthem, eligible to vote in the election because they wouldhave had a reasonable expectancy, absent discrimination,of being recalled.7.The challenges to the votes of Culbertson andChwastek are overruled. Their votes are to be countedand the Regional Director for Region 7 is directed toprepare a revised tally of ballots and certify the results ofthe election of 27 September 1984.THE REMEDYI shall recommend that the Respondent be ordered tocease and desist from engaging in the conduct found un-lawful herein and to post an appropriate notice. I shallalso recommend that the Respondent make whole em-ployee James Guthrie for the loss of pay and benefits hesuffered because of the unlawful suspension by the Re-spondent under applicable Board law relating to back-pay. I shall also recommend that the layoff letters to em-ployees Culbertson, Chwastek, Jones, Petrey, and Els-wick be rescinded and that the Respondent return thoseemployees to the status quo ante and treat them as tem-porarily laid-off employees as of 13 August 1984, subjectto recall when their former positions or work for whichthey are qualified thereafter becomes available. If it is de-terminedthat they would have been recalled after 13August 1984 under such circumstances they will be enti- LINK MFG. CO.tied to backpay,together with interest,in accordancewith applicable Board law relating to backpay.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed17ORDERThe Respondent,LinkManufacturingCompany, OakPark,Michigan,itsofficers,agents, successors,and as-signs, shall1.Cease and desist from(a)Coercivelyinterrogating employeesabout theirunion activities and those of other employees.(b)Threatening employees with reprisals,includingdischarge, and loss of benefitsif theyselect a union.(c) Promising employees benefitsif theyreject a union.(d)Attempting to convince employees not to partici-pate in a Labor Board election.(e)Converting temporary layoffs of employees intopermanent layoffs, suspending or otherwise terminating,or discriminating against employees in order to preventemployees from voting in a Board election,because theyvoted in an election,or to discourage union activities.(f) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section7 of the Act.192.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Make employee James Guthrie wholefor any lossof pay or benefits he may have suffered because of theRespondent's unlawful action against him.(b)Place employees Culbertson,Chwastek,Jones,Petrey,and Elswick on a preferential recall list as of 13August 1984 and treat them as temporarily laid-off em-ployees subject to recall from that day forward whenand if theirformer positionsor any other work for17 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.18 I find,based on the unfair labor practices found herein and Llnk-later's demonstrated antiunion animus,particularly his attempt to preventan employee from voting in a Board election,that the Respondent hasevinced a proclivity to violate the Act.303which they might be qualified becomes available. In theevent that these employees would have been recalled,absent their unlawful terminations, the Respondent is tomake them whole for any loss of earnings or benefitswhich they may have suffered as a result of the Re-spondent's unlawful action in the manner set forth in theremedy section of this decision.(c)Remove from its records and files any notationsdealing with the layoffs of the employees found to havebeen discriminated against herein and notify them inwriting that this has been done and notify them that evi-dence of such unlawful conduct will not be used infuture personnel actions.(d) Post at its facility in Oak Park, Michigan, copies ofthe attached notice marked "Appendix."19 Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted by it immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other materi-al.(e)Preserve and, on request,make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Notify the Regional Director for Region 7, in writ-ing,within 20 days from the date of this Decision, whatsteps the Respondent has taken to comply herewith.IT IS ALSO OREDERED that the Regional Director forRegion 7 open and count the ballots of employees Cul-bertson and Chwastek and thereafter issue a final tally ofballots and certify the results of the election of 27 Sep-tember 1984.IT IS FURTHER ORDERED that those allegations of thecomplaint not found herein to be sustained are dismissed.19 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."